Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 14, 16, 17, 20  are rejected under 35 U.S.C. 103 as being unpatentable over   CN 107022994A to Zhu et al. (hereinafter “Zhu”) in view of EP 2944725 A1 to Benz Navarrete, Miguel et al. (hereinafter “Benz”).

Regarding Claims 1 and 11, Zhu teaches a system for in-situ soil testing (see abstract, see Fig. 1, illustrating micro dynamic probing instrument and a test method for testing soil sample), the system comprising: 
a portable mini dynamic penetration test (MDPT) (see Fig. 1 illustrating the micro dynamic probing instrument that is small in size and convenient to carry as indicated in the abstract, thus reading on the invention as claimed) device including a probe for penetrating into soil, the probe defining a cylinder (see probe 2, Fig. 1, see descriptions at page 2 stating probe 2 as being a cylinder) with a cone head at a distal end (see cone head at probe 1, Fig. 1) and a rod attached at a proximal end (see guide rod 4, Fig. 1, see description at page 2), and a drive-weight assembly (see replaceable hammer 5, Fig. 1, see page 2) for driving the probe into soil (see last 5 lines at page 2 – line 3 from top of page 3, describing the method of testing the soil which includes a hammer being driven into the soil),
whereby, in operation, the MDPT device is configured for use by an operator, wherein the operator can carry the MDPT device to a soil test site, set up the MDPT device at the soil test site, and test soil condition at the test site with the MDPT device (see page 3, lines 18 – end, page 4, lines 1 – 5 describing the micro dynamic probing instrument and test method for testing soil condition).
Even though Zhu teaches a drive-weight assembly (replaceable drop hammer 5 as indicated above, Zhu does not explicitly teach the drop hammer 5 including an approximately 17.5 lb hammer.  However, Zhu at abstract and page 3, lines 30 – 33 describing selecting an appropriate hammer and further states “the drop weights for these three sizes are chosen to test different types of specimens”, hence implying that Zhu, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, Benz, in the field of dynamic penetrometer, teaches that it is known to use a drive-weight assembly including an approximately 17.5 lb hammer (see paragraph [0005] describing the driving mass of light dynamic penetrometer being generally less than or equal to 10 kg, hence reading on the invention as claimed, see also Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a driving mass of Benz into Zhu, in order to test a variety of samples with high accuracy.  

Regarding Claim 2, Zhu in view of Benz as modified above teaches wherein the drive-weight assembly comprises a hammer configured to provide an approximately 24-inch drop in height for driving the probe into the soil (see modification above, see Benz at paragraph [0005] stating the average height of fall is of the order of 55 cm, thus reading on the invention as claimed).  

Regarding Claims 3 and 12, Zhu in view of Benz as modified above teaches wherein the drive-weight assembly is configured for application of approximately 35 ft-lb energy Benz at paragraph [0005] stating the threshing energy being in the order of 50 J, thus reading on the invention as claimed).  

Regarding Claim 4, Zhu in view of Benz teaches the claimed invention except for an extension rod with a coupler for coupling to the rod, and a torque wrench configured to rotate the probe.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an extension rod as well as a torque wrench, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 5, Zhu as modified above teaches wherein the cone head makes a 60-degree apex angle (see page 2, line 28 from top of Zhu stating the probe 1 is a cone angle of 600).  

Regarding Claim 6, Zhu in view of Benz as modified above teaches the claimed invention however is silent regarding the probe configured to be driven to a depth of at least 45 feet below a ground surface.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to drive the probe to a depth of at least 45 feet below ground surface, since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 7, Zhu in view of Benz as modified above teaches wherein the system is configured for one or more of: automatic operation using a gear motor, and manual operation (see abstract of Zhu mainly describing manual operation and/or paragraph [0015] of Benz describing automating the dynamic penetrometer).  

Regarding Claim 8, Zhu in view of Benz as modified above teaches wherein the probe is configured to be left inside the soil after completion of soil test (see arrangement of both Zhu and Benz having a probe that is capable of being left inside the soil as per users need).  

Regarding Claim 9, Zhu in view of Benz as modified above teaches the claimed invention except for wherein one or more of the probe and the rod comprise steel or stainless steel.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a steel or stainless steel material for the probe and/or the rod, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claims 10 and 20, Zhu in view of Benz as modified above teaches wherein a number of blows required for the probe to penetrate the soil by one foot (MDPT-n) is related to one or more of: a dry density value of the soil, a moisture content of the soil, an effective friction angle of the soil, and a Dynamic Cone Penetrometer (DCP) blow count obtained from conventional equipment (see page 4 of Zhu describing example one and in particular to “(3) data analysis” section which describes the relationship between the number of micro-power touches and the clay moisture content, cohesion, internal friction angle, compression coefficient and compressive modulus as also sown at Table 3 and/or see Benz at paragraph [0061] and Fig. 10 describing the number of blows N as a function of the depth of penetration z of the tip 5 in ground S related to the compactness (i.e. density) of the ground, note also that since both Zhu and Benz are capable of recording the number of blows for any desired length of penetration as indicated in the modification above, thus reading on the invention as claimed).  

Regarding Claim 13, Zhu in view of Benz as modified above teaches measuring a penetration depth of the probe within soil for each blow to the probe by the drive-weight assembly (see abstract and page 3, lines 1 – 5 of Zhu and/or paragraph [0061] and Fig. 10 of Benz).  

Regarding Claim 14, Zhu in view of Benz as modified above teaches measuring a number of blows required for the probe to penetrate soil by one foot (MDPT-n) (see abstract and page 3, lines 1 – 5 of Zhu and/or paragraph [0061] and Fig. 10 of Benz).  

Regarding Claim 16, Zhu in view of Benz as modified above teaches measuring soil shear strength with the MDPT device (see page 4 at “Example one” of Zhu describing direct shear measurements).  

Regarding Claim 17, Zhu in view of Benz as modified above teaches calibrating test results obtained from the MDPT device by comparing them to one or more of: a standard penetration test SPT(N) value, a standard cone penetration test (CPT) value, a standard tip resistance (qt) value, and a standard dry density (yd) value, obtained from a conventional equipment (see page 4 at “Example one” of Zhu describing reference made to “Highway Geotechnical Test Code…” to carry out micro dynamic exploration test, thus referring to a standard value).  

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Benz and further in view of U.S. Patent No. 2,774,240 to Hans Beat Fehlmann et al. (hereinafter “Beat”).

Regarding Claim 15, Zhu in view of Benz teaches the claimed invention except for measuring a unit skin friction value of a surface of the probe (MDPT fs) when the probe is rotated by application of a torque of value MDPT-t.  
Beat, in the field of soil testing apparatus, teaches that it is known to measure a unit skin friction value of a surface of the probe (MDPT fs) when the probe is rotated by application of a torque of value MDPT-t (see Col. 1, lines 19 – 80 describing determining skin friction by rotating the probe).
Beat into Zhu in view of Benz, in order to improve the accuracy and efficiency of the soil testing apparatus.  

Regarding Claim 19, Zhu in view of Benz in view of Beat as modified above teaches comparing a unit skin friction value of a surface of the probe (MDPTfs) measured by the MDPT device with a cone penetration test sleeve friction value (CPT-fs) obtained from conventional equipment (see Col. 1, lines 19 – 80 of Beat describing determining skin friction by rotating the probe).  Insofar as Beat may be construed as not explicitly teach comparing the values, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare measured value against a known standard value in the art of measurement and data analysis, for the purpose of improving the reliability of the data and overall improving accuracy of the tester.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Benz and further in view of CN 107313471 A to Cui et al. (hereinafter “Cui”).

Regarding Claim 18, Zhu in view of Benz as modified above teaches a number of blows required for the probe to penetrate the soil by one foot (MDPT-n) is related to one or more of: a dry density value of the soil, a moisture content of the soil, an effective friction angle of the soil, and a Dynamic Cone Penetrometer (DCP) blow count obtained Zhu describing example one and in particular to “(3) data analysis” section which describes the relationship between the number of micro-power touches and the clay moisture content, cohesion, internal friction angle, compression coefficient and compressive modulus as also sown at Table 3 and/or see Benz at paragraph [0061] and Fig. 10 describing the number of blows N as a function of the depth of penetration z of the tip 5 in ground S related to the compactness (i.e. density) of the ground, note also that since both Zhu and Benz are capable of recording the number of blows for any desired length of penetration as indicated in the modification above, thus reading on the invention as claimed).
Zhu in view of Benz does not explicitly teach comparing a number of blows required for the probe to penetrate soil by one foot (MDPT-n) to one or more of: a standard penetration test count (SPT-N) obtained from conventional equipment, and a standard Dynamic Cone Penetrometer (DCP) blow count obtained from conventional equipment.
Cui, in the field of determining gravel pile design, teaches that it is known to compare a number of blows required for the probe to penetrate soil by one foot (MDPT-n) to one or more of: a standard penetration test count (SPT-N) obtained from conventional equipment, and a standard Dynamic Cone Penetrometer (DCP) blow count obtained from conventional equipment (see abstract and claim 1 describing comparison being made to the hummer number against the standard penetration value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison Cui into Zhu in view of Benz in order to improve accuracy and reliability of the system by comparing to a known value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes relevant prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861